William B. Brown, J.,
dissenting. Because the majority of this court misconstrues the authority upon which it relies in reaching its result in this case I must respectfully dissent.
Appellant, Akron Standard, argues, and the majority accepts, that substantial compliance with the statutory requirements is all that is necessary in order to petition for reassessment. In this view, the holding of American Restaurant & Lunch Co. v. Glander (1946), 147 Ohio St. 147 [34 O.O. 8], was nothing more than a restatement of prior cases applying the *13substantial compliance test. Indeed, the majority even quotes a paragraph from American Restaurant in support of this position.
Unfortunately, this argument misconstrues the syllabus of and analysis in American Restaurant. The passage upon which the majority sets such store is in no way an acceptance of the “substantial compliance” test. It is true that this court had previously held that substantial compliance with mandatory requirements was sufficient. However, in American Restaurant, requirements for notice of appeal, equally mandatory, were held to necessitate strict compliance. The statement quoted by the majority is expressly contradicted by the syllabus of American Restaurant which states:
“1. Where a statute confers the right of appeal, adherence to the conditions thereby imposed is essential to the enjoyment of the right conferred.
“2. * * * Compliance with these specific and mandatory requirements governing the filing of such notice is essential to confer jurisdiction upon the Board of Tax Appeals.”
The majority also discovers a finding that a verification omission should not be a jurisdictional bar implicit in this court’s decision in Hunt v. Rohrbaugh, Inc. (1960), 171 Ohio St. 92 [12 O.O.2d 122], It is quite apparent from the syllabus in Hunt, each paragraph of which was endorsed by a majority of this court, that the verification was regarded as an essential requirement. What saved the day for the appellant in Hunt was a provision in the statute under consideration therein which specifically provided that an amendment could be made to the petition. Thus, the verification was allowed to be added by amendment.
It is therefore clear that substantial compliance is not the proper test in Ohio when evaluating mandatory requirements as conditions precedent to the right to appeal to the Board of Tax Appeals. Rather, strict adherence is essential to enjoy the right conferred. American Restaurant & Lunch Co. v. Glander, supra. Additionally, a verification requirement is not mere surplusage; the absence of such verification calls into question the sufficiency of the petition. Hunt v. Rohrbaugh, Inc., supra.
With these rules in mind, it is evident R.C. 5739.13 requires a petition for review of an assessment to be “* * * verified under oath * * This requirement is conspicuous in the statute and is unambiguously phrased. Compliance is a simple, straightforward matter. Verification was lacking in the present case; the statutory requirements were therefore not satisfied. It should be noted that legal practice in Ohio is better served by standing fast to a simple, easily followed procedure than by opening the door to the twists, turns and uncertainties of such a standard as “substantial compliance.”
Appellant also contends that the verification requirement has been repealed by implication. Appellant relies on the fact that Civ. R. 11 has abandoned the verification requirement in civil actions and that R.C. 5747.13 and 5733.11 have also omitted the verification requirement. In Lucas County Commrs. v. Toledo (1971), 28 Ohio St. 2d 214, 217 [57 O.O.2d 440], this court stated:
*14“As we have said many times, repeals by implication are not favored and will not be found unless the provisions of the purported repealing act are so totally inconsistent and irreconcilable with the existing enactment as to nullify it.”
In the case at bar, the enactments cited by appellant are neither inconsistent nor irreconcilable with the provisions of R.C. 5739.13, as each involves a different complaint procedure, and are unrelated.
For the foregoing reasons I would affirm the decision of the Board of Tax Appeals.
Celebrezze, C.J., and J. P. Celebrezze, J., concur in the foregoing dissenting opinion.